Citation Nr: 0919754	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
August 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2006 and December 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  In the July 2006 decision, the 
RO denied service connection for hearing loss and tinnitus.  
The December 2006 decision found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a left ankle 
disability.

In September 2008, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims file.

In November 2008, the Board found new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for a left ankle disability and remanded 
this claim along with service connection claims for hearing 
loss and tinnitus for further development.  The case has 
subsequently been returned to the Board for further review.

The March 2009 post-remand brief from the appellant's 
representative raises the question of whether the appellant 
substantiated a timely appeal of entitlement to service 
connection for a disability of the lower left extremity as 
secondary to the left ankle claim.  Specifically, the 
representative suggests two possible, alternative scenarios 
that could potentially explain the Veteran's failure to file 
a substantive appeal on that issue, and warrant application 
of equitable tolling.  However, even assuming that equitable 
tolling could serve as a basis to extend the time period in 
which to submit a VA Form 9, the Board notes that equitable 
tolling is available where the claimant has actively pursued 
his judicial remedies but was unable to complete a filing for 
a clearly compelling reason, such as mental incapacity.  See 
Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  
It has never applied merely because there are possible, 
alternative reasons that could explain a late filing.  
Furthermore, the Court has held that equitable tolling of a 
statutory time limit is only available where an action was 
actually performed.  McPhail v. Nicholson, 19 Vet. App. 30, 
34 (2005).  Since the Veteran has never filed a substantive 
appeal on this issue, the doctrine of equitable tolling 
cannot be applied in his case.

The March 2009 post-remand brief also requests that the Board 
remand a claim of entitlement to service connection for a 
disability of the left knee so that a statement of the case 
may be issued under Manlincon v. West, 12 Vet. App. 238, 240-
241 (1999).  The Veteran's representative has argued that the 
Veteran filed a notice of disagreement with the denial of 
this claim in July 2007.  The Board notes, however, that the 
only July 2007 statement of record makes no mention of a left 
knee disability.  Therefore, a remand for issuance of a 
statement of the case on this claim is not warranted.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the Veteran's left ankle disability had its onset in service 
or within one year of service, or that it is otherwise 
associated with his active duty.

2.  The preponderance of the competent and probative evidence 
of record demonstrates that the Veteran does not have a 
current diagnosis of left ear hearing loss for purposes of 
establishing service connection.

3.  The Veteran did not exhibit right ear hearing loss in 
service or within one year after discharge from service, and 
right ear hearing loss is not otherwise shown to be 
associated with his active duty.

4.  The Veteran is not shown to be suffering from tinnitus 
that is due to any event or incident of his service.


CONCLUSIONS OF LAW

1.  The Veteran's left ankle disability is not due to disease 
or injury that was incurred in or aggravated by service; nor 
may a left ankle disability be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).

3.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in November 
2005 in which the RO advised the appellant of the evidence 
needed to substantiate all of his service connection claims.  
The appellant was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  An October 2006 letter provided additional VCAA notice 
with respect to the left ankle claim and further advised the 
Veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claim, pursuant to the Court's holding in Dingess, supra.  
Additional Dingess notice was provided for all of the issues 
on appeal in the January 2009 supplemental statement of the 
case.

The Board notes that the October 2006 letter was not issued 
prior to the initial adjudication of the Veteran's hearing 
loss and tinnitus claims in July 2006.  His claims, however, 
were subsequently readjudicated in a January 2007 statement 
of the case and a January 2009 supplemental statement of the 
case.  Thus, any deficiencies in the content or timeliness of 
this notice letter would not be prejudicial.

The Board further notes that the Veteran's hearing loss and 
tinnitus claims were not readjudicated following the issuance 
of the January 2009 supplemental statement of the case.  
Despite untimely notice provided to the Veteran on the 
disability rating and effective date elements in relation to 
the hearing loss and tinnitus claims, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  First, the Board notes that the Veteran was provided 
notice of these elements in connection with his left ankle 
claim, and there is no difference between this notice and the 
notice that was eventually provided in connection with the 
hearing loss and tinnitus claims.  Furthermore, as the Board 
concludes below that the preponderance of the evidence is 
against granting the appellant's claims of entitlement to 
service connection for hearing loss and tinnitus, any 
questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the Veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the RO arranged for the 
Veteran to undergo VA examinations for all of his claims in 
December 2008.  As will be discussed below, the Board finds 
that these examinations are adequate for the purpose of 
deciding these claims.  Furthermore, the remaining evidence 
of record provides sufficient information to adequately 
evaluate the claims.  Therefore, no further assistance to the 
Veteran with the development of evidence is required, nor is 
there notice delay or deficiency resulting in any prejudice 
to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.  Service Connection

The Veteran is seeking entitlement to service connection for 
a left ankle disability, hearing loss, and tinnitus.  The 
Veteran essentially contends that he fractured his left ankle 
after slipping while walking down a stream on ambush in 
Vietnam.  He essentially contends that his hearing loss and 
tinnitus were caused by in-service noise exposure while in 
Vietnam, to include from rifle, machine, mortar fire, and 
rocket fire noise while engaging in battle during sweeps, 
patrols, and ambushes in Vietnam.

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'chronic.'  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  That a condition 
or injury occurred in service alone is not enough; there must 
be disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for chronic 
disabilities, such as arthritis and sensorineural hearing 
loss, if such are shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A.  Left Ankle Disability

According to his September 2008 hearing testimony, the 
Veteran slipped and fractured his left ankle while on ambush.  
He was treated at the naval facility at the headquarters in 
Da Nang, where they wrapped it up.  He stated he had a crutch 
but was not given any other prosthetic device or cast.  He 
thought he was given a profile, but he could not remember how 
long he was out.

An October 1969 service treatment record notes that the 
Veteran complained of a sprained ankle.  He was given an Ace 
wrap and restricted to light duty for two days.  He was told 
to elevate his foot and follow up in four days.  A November 
1969 record also reflects that the Veteran sought treatment 
for a sprained ankle.  His ankle was treated with ice and 
soaked in water and was wrapped in an Ace bandage.  No 
further ankle treatment is noted in the service treatment 
records.  Neither of these records diagnoses a chronic 
disability, nor is it noted which ankle was sprained in 
either instance.  His August 1970 release from active duty 
examination report notes no clinical abnormality of the lower 
extremities or the feet.  

During an August 1986 VA examination, the Veteran reported 
having had bilateral ankle sprains when he was in Vietnam and 
that he continued to have recurrent, symptomatic sprains of 
his ankles.  On examination, the Veteran's ankles were noted 
to be normal in size and shape and have full range of motion 
without pain, although some mild crepitus was palpable in the 
left ankle.  The examiner's impression was that the Veteran 
had recurrent sprains, ankles, by history, intermittently 
symptomatic.

An October 2006 etiology opinion from Dr. H., a VA doctor, 
noted that the Veteran had requested that a letter be written 
concerning problems he had developed since serving in the 
Marines.  The Veteran related a history of a 'bad' ankle 
fracture during his service in Vietnam and now complained of 
left knee and hip pain.  The doctor noted that physical 
examination and x-ray revealed 'degenerative and stiffing 
range of motion changes to the left talotibial joint.'  The 
physician noted that, over time, this would lead to a change 
in gait affecting the left knee.  He further noted evidence 
of moderately severe degenerative changes to the left knee.  
It was the doctor's opinion that the Veteran 'suffered a left 
ankle fracture that is now causing him pain and has developed 
secondary degenerative changes to the left knee causing him 
problems.'
 
The December 2008 VA joints examination report notes that the 
Veteran reported that he fractured his ankle when he fell off 
a rock.  No x-ray was taken, but he was treated with an Ace 
bandage and pain medication.  He continued to have ankle pain 
since then.  He noted that he was discharged in 1970 and saw 
a medical provider in 1976 for left ankle pain.  He described 
his current his pain level as 5/10, which is a constant, dull 
pain that is increased by prolonged standing and walking and 
relieved by rest.  He is currently not taking any pain 
medication.  He reported occasional stiffness, locking, 
swelling, instability, and giving way.  He denied any heat or 
redness.  He complained of fatigability and lack of endurance 
and denied any history of flare-ups.  He was not currently 
using any crutches, brace, cane, or corrective shoes.  He 
denied a history of surgery, dislocation, recurrent 
subluxation, or inflammatory arthritis.

On examination, the Veteran's gait and posture were normal.  
The lateral malleolus was prominent and mildly tender to 
palpation.  No heat, redness, swelling, or laxity were noted.  
Dorsiflexion was 0 to 18 degrees with pain starting at 18 
degrees, and plantar flexion was 0 to 40 degrees with pain 
starting 40 degrees.  There was no change in function in 
degrees secondary to pain, fatigue, or lack of endurance with 
repetition.  X-rays showed degenerative changes of the ankle 
joint.  The tibial talar joint was slightly widened medially 
and superiorly.  There were degenerative changes of the 
lateral and medial joint spaces with a small bone projecting 
into the joint between the medial malleolus and talus. 

The examiner diagnosed degenerative joint disease of the left 
ankle.  The examiner again noted that the Veteran's reported 
in-service left foot injury, his 1970 discharge, and his 
report that he was seen by a medical provider for left ankle 
pain in 1976.  The examiner noted that there are no available 
medical records showing the Veteran was treated in 1976 for 
ankle pain.  Based on the medical records available, the 
examiner was unable to establish the chronicity of the 
condition.  Therefore, it was her opinion that it is less 
likely than not that the Veteran's left ankle disability is 
related to his military service.  She noted that this opinion 
might change upon the availability of medical records showing 
where the Veteran was treated for a left ankle condition as 
early as 1976 following his discharge from service.

The Board notes, in passing, that the hearing transcript 
reflects the Veteran testified he did not receive care or 
treatment for his left ankle in 1976.  He stated that he 
tried to file a claim for a right forearm wound and was 
denied in 1976.  (The claims file indicates that this was 
actually in 1986.)  He testified that he first got treatment 
for his left ankle disability from a VA doctor approximately 
two years prior to the September 2008 hearing.

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
of her knowledge and skill in analyzing the data, and his or 
her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The Board notes that both examiners, one a registered nurse 
and the other an osteopathic physician, are qualified through 
education, training, or experience to provide competent 
medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. 
Nicholson, 20 Vet. App. 563 (2007).  The Board further notes 
that the nurse's examination report was also signed by an 
attending physician.

In this case, only the VA examiner's opinion is based on 
review of the claims folder, including the Veteran's service 
treatment records.  In her opinion, she expressly stated that 
she was unable to find chronicity based on the available 
medical records, and more specifically, based on the absence 
of records showing that the Veteran was treated for a left 
ankle disability in 1976.  Given the VA examiner's access to 
the claims folder and the thoroughness and detail of her 
opinion, the Board finds this opinion to be highly probative 
to determining whether service connection for a left ankle 
disability is warranted.

On the other hand, the Board finds the October 2006 opinion 
from Dr. H. to be far less probative.  Specifically, the 
Board notes that the main purpose of his October 2006 letter 
appears to have been to relate degenerative changes in the 
Veteran's left knee and, secondarily, of the left hip, to a 
current left ankle disability.  With respect to the left 
ankle claim itself, Dr. H. appears to assume the accuracy of 
the reported in-service ankle fracture based on the Veteran's 
own recitation of this medical history.  The Board notes, 
however, that the Veteran's service treatment records reflect 
that he sprained his ankle in 1969, but neither treatment 
records nor the August 1970 separation examination report 
indicates that he ever broke his left ankle in service.  Dr. 
H. did not indicate that he had access to the Veteran's 
medical records, and his letter cites no rationale to 
otherwise support his implicit conclusion that there is a 
relationship between an in-service left ankle injury and a 
current left ankle disability.

While professional medical opinions must be considered, the 
Board is not bound to accept the opinions of physicians whose 
diagnoses or opinions are based on a medical history provided 
by a veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (the mere transcription of a claimant's statements 
regarding medical history does not transform the information 
into competent medical evidence merely because the 
transcriber happens to be a medical professional).  Although 
the Board may not disregard a favorable medical opinion 
solely on the rationale that it was based on a history given 
by a veteran (Kowalski v. Nicholson, 19 Vet. App. 171 
(2005)), reliance on a veteran's statements renders a medical 
opinion not credible if the Board rejects the statements of 
the veteran as lacking credibility.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006).  

It appears that Dr. H. based his reference to the Veteran 
having fractured his ankle in service on the Veteran's own 
reported lay history.  In this regard, the Veteran is 
competent to report that he slipped during an ambush and 
experienced pain in his ankle.  In fact, in some instances a 
Veteran could be considered competent to report having 
sustained a fracture.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  However, in 
this instance, clinical records exist from service showing 
treatment for the reported in-service injury, and they show 
that he was merely found to have sustained a sprain.  Under 
such circumstances, in which contemporaneous records of 
treatment establish the nature of the in-service injury as a 
sprain, the Board finds that the Veteran's lay recollections 
decades later that he sustained a fracture do not constitute 
competent evidence of an in-service diagnosis of fracture.  
Consequently, the Board finds the October 2006 opinion from 
Dr. H., which was based in large part on the assumption that 
the Veteran had fractured his ankle in service, to be far 
less probative than that of the December 2008 examination 
report.

In short, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for a left ankle disability.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

B.  Hearing Loss and Tinnitus

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

'[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.'  See Hensley, 
supra. 

According to the December 2008 VA audiological examination 
report, the Veteran's left ear auditory thresholds were 5, 
10, 5, 20 and 35 decibels at 500, 1000, 2000, 3000, or 4000 
Hertz, respectively, for an average of 18 decibels.  His left 
ear speech recognition score was 100 percent.  The examiner 
found that the Veteran's hearing sensitivity was within 
normal limits between 500 Hertz and 3000 Hertz and that he 
had a mild, high-frequency sensorineural hearing loss at 4000 
Hertz.

Even though the examiner found mild, high-frequency 
sensorineural hearing loss, the Board finds that the Veteran 
does not have left hearing loss that satisfies any of the 
thresholds listed in 38 C.F.R. § 3.385.  Specifically, none 
of the auditory thresholds from any of the relevant 
frequencies is above 40 decibels, the left ear does not have 
three audio thresholds at or above 26 decibels, and the left 
ear's speech discrimination score is not less than 94 
percent.

The Veteran reports decreased hearing and having the greatest 
difficulty hearing when someone is talking behind him.  The 
Veteran is competent to report difficulty hearing.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(appellant competent to testify regarding symptoms capable of 
lay observation).  However, he is not competent to diagnose 
hearing loss as defined by VA regulations, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992), and the competent 
medical evidence does not show that he currently meets VA's 
requirements for a left ear hearing loss disability.  Without 
a currently diagnosed disability, service connection for left 
ear hearing loss may not be granted.  See Brammer, supra.

The December 2008 right ear audiogram results reflect that 
the Veteran's right ear auditory thresholds were 5, 5, 5, 25 
and 55 decibels at 500, 1000, 2000, 3000, or 4000 Hertz, 
respectively, for an average of 23 decibels.  His right ear 
speech recognition score was 96 percent.  

The Veteran may be diagnosed with right ear hearing loss for 
VA purposes, as his 4000 Hertz auditory threshold of 55 
decibels satisfies the requirement that any single threshold 
be 40 decibels or greater.

In terms of in-service hearing loss, the Veteran's November 
1968 entrance examination report includes right ear 
audiometer findings of 5, -5, 0, and 0 decibels at 500, 1000, 
2000, and 4000 Hertz.  The Veteran denied any history of ear, 
nose, or throat trouble or hearing loss on his November 1968 
enlistment medical history report.  His August 1970 
separation examination report reflects that he scored 15/15 
bilaterally on whispered voice testing, and he was not given 
an audiometry examination.  The Veteran's service treatment 
records do not reflect that he ever complained of or was 
treated for hearing problems.

With respect to demonstrating in-service acoustic trauma, the 
Board notes that the RO's efforts to verify a reported 
stressor with in relation to a posttraumatic stress disorder 
(PTSD) claim found there were four separate attacks by 
Vietcong/North Vietnamese on Da Nang while the Veteran was 
stationed at that base.  It was also noted that these attacks 
involved incoming rounds and that there were casualties.  
Given the verified reports of incoming rounds, the Board 
concludes that the Veteran was exposed to noise in service.  

The Board now turns to the question of whether there is a 
relationship between the Veteran's in-service noise exposure 
and his current right ear hearing loss and tinnitus.  

At his September 2008 Board hearing, the Veteran reported 
that his hearing loss is worse on his right side and noted 
that he fired his rifle on his right side.  He testified that 
he was given a hearing examination on entrance into service 
and that his hearing was normal.  He testified that he was 
not given a hearing examination on separation.  The Veteran 
noted that his first post-service hearing examination was 
probably eight or ten years ago.  He did not remember having 
to take a hearing examination for a job or to get insurance.  
He stated that the worst problem with his hearing loss was 
that he sometimes has ringing in his ears.  

The Veteran testified that the ringing in his ears started 
shortly after he got out of service.  He stated that he first 
noticed having problems hearing people approximately 30 years 
ago, which he noted was pretty soon after he got out of 
service.  He testified that he had not had any jobs after 
service that involved a lot of noise exposure.  

According to the December 2008 VA audio examination report, 
the Veteran presented with a chief complaint of hearing loss 
in the right ear greater than the left ear for approximately 
10 years.  He described having the most difficulty hearing 
someone who is speaking behind him.  While his military 
occupational specialty (MOS) was identified as bookkeeper, he 
reported that he also served on perimeter duty.  The Veteran 
reported that his in-service noise exposure included 105 
Howitzers, M60 machine guns, and incoming missiles and 
grenades.  He stated that hearing protection devices were not 
available.  

After service, the Veteran worked in construction for his 
brother from 1970 to 1990.  He stated that hearing protection 
devices were not used and denied any associated noise 
exposure secondary to construction employment.  Between 1990 
and 2000, he worked as a stocker for Wal-Mart.  He denied 
noise exposure or the need for hearing protection at this 
job.  From 2000 to the present, the Veteran has been employed 
as a maintenance man.  Hearing protection devices have been 
provided to him by his employer, but he denies the need for 
such devices as well as any type of exposure to high-level 
noise.  The Veteran denied recreational noise exposure.  The 
Veteran noted that his maternal uncle has a history of 
hearing loss of unknown etiology.  He denied any prior 
history of ear disease as well as prior history of head 
and/or ear trauma.

The Veteran also complained of buzzing tinnitus bilaterally 
for approximately 10 years.  He denied any specific 
circumstances or date associated with its onset.  Despite 
repeated requests, he was unable to define the frequency 
and/or duration of the tinnitus episodes.  He denied otalgia, 
otorrhea, vertigo, dizziness, middle ear disease, middle ear 
surgery, diabetes mellitus, and prior history of hearing aid 
use.

The examiner diagnosed hearing sensitivity within normal 
limits from 500 through 3000 Hertz with a moderately-severe 
sensorineural hearing loss at 4000 Hertz.  The examiner's 
opinion noted that the Veteran's November 1968 enlistment 
examination indicates the Veteran displayed normal hearing 
sensitivity bilaterally.  A review of his claims file did not 
reveal any prior diagnosis of bilateral hearing loss and/or 
tinnitus.  There was no medical evidence indicating any 
diagnosis of hearing loss and/or tinnitus within one year of 
separation from service.  The examiner also noted that the 
Veteran's MOS was identified as bookkeeper, and the examiner 
found no evidence of exposure to high-level noise and/or 
acoustic trauma throughout the Veteran's claims file.  It was 
examiner's opinion, accompanied with the Veteran's roughly 
20-year history of work in the construction business, that 
the current findings of hearing loss and subjective tinnitus 
were less likely than not a result of his military service.  

The Board notes the contentions set forth by the Veteran's 
representative in the March 2009 post-remand brief.  First, 
the representative argues that the VA examiner's report is 
flawed because it relies on what the representative contends 
is an inadequate entrance examination.  Specifically, he 
notes that the November 1968 entrance examination does not 
record findings for all of the applicable frequencies (having 
earlier noted that it did not include results at 3000 Hertz) 
and because it did not include speech recognition scores.  He 
also notes that the discharge examination was a whispered 
voice test which is unreliable since it fails to identify 
high frequency hearing loss that would be associated with 
acoustic trauma.  Finally, he contends that the VA examiner's 
determination that the Veteran was not exposed to acoustic 
trauma in service, contrary to the findings of noise exposure 
that are implicit in the PTSD stressor verification 
determination noted above, renders her opinion inadequate for 
rating purposes.

In response to concerns about the adequacy of relying on 
audiometry findings made in the November 1968 enlistment 
examination report, the Board notes that these readings were 
taken on his entrance into service prior to any of the 
recognized acoustic trauma.  The only purpose these numbers 
would serve in the present instance would be in establishing 
a baseline level of hearing to compare to audiometric 
readings taken during the Veteran's service or upon 
separation to determine whether a shift in hearing 
frequencies developed in the course of his service.  Because 
there are no other audiometry readings of record, a change in 
hearing patterns during service cannot be established through 
audiometric examination and there is no reason to further 
consider the November 1968 readings.
 
The Board agrees with the appellant's contentions regarding 
the inadequacy of using the August 1970 whispered voice test 
as the basis of finding no in-service hearing loss.  Of more 
relevance to this claim is the Veteran's own in-service 
subjective perceptions of whether he was experiencing hearing 
loss in service.  The fact that the Veteran himself denied 
any history of hearing loss or ear, nose, and throat trouble 
on his August 1970 separation examination report highly 
suggests that the Veteran was not in fact finding it 
difficult to hear noises or understand speech.  Furthermore, 
the lack of any complaint of difficulty hearing or ringing in 
the ears in any of the Veteran's service treatment records 
weighs against finding that the Veteran noticed right ear 
hearing loss or bilateral tinnitus in service.

The Board also acknowledges the concerns of relying on an 
etiology opinion based on the examiner's inaccurate factual 
assumption that the Veteran did not suffer acoustic trauma 
during service.  Nonetheless, for the reasons discussed 
below, the Board finds that the probative evidence of record 
preponderates against the Veteran's claims.  

In this regard, even if acoustic trauma had been noted by the 
examiner, the examiner also took particular note of the fact 
that there was no evidence of hearing loss or tinnitus having 
had their onset while on active duty.  The Board believes the 
examiner's notation to be an accurate reflection of the 
record, even taking into account the Veteran's own lay 
statements as to the onset of his symptomatology.  First, the 
Board notes the Veteran's hearing testimony to the effect 
that he first noticed his hearing loss approximately 30 years 
ago.  This would place his noticing the onset of hearing loss 
at approximately 1979, which is almost 10 years following his 
separation from service and nearly10 years into his 20-year 
career in construction.  The Veteran's hearing testimony also 
characterizes his hearing loss onset as having occurred 
shortly after service.  The Board acknowledges that the 
Veteran may have just incorrectly estimated how many years 
ago his hearing loss began.  However, at no other point in 
the adjudication of this claim has the Veteran specified that 
his hearing loss originated in service or even shortly after 
service.  In fact, according to the December 2008 VA 
examination report, the Veteran informed the VA examiner that 
his hearing loss had been present for 10 years.  This would 
suggest that the Veteran's hearing loss first became 
noticeable in 1999, which is roughly 30 years following his 
separation from service and 10 years following his 20-year 
career in the construction business.  

With respect to the tinnitus claim, the Board notes that the 
Veteran testified at his hearing that he noticed his tinnitus 
shortly after separation from service.  However, the December 
2008 audio examination report clearly states that the Veteran 
reported a 10-year history of tinnitus.  

The Board has considered these various statements and finds 
the Veteran's report of his medical history to the VA 
examiner to be more persuasive and credible than his Board 
hearing testimony, as the statements made to the VA examiner 
were offered in the course of seeking a diagnosis and an 
opinion concerning the cause of a medical condition.  Thus 
the timeline set forth by the most probative evidence of 
record places the onset of the Veteran's hearing loss and 
tinnitus 30 years following his separation from service and 
10 years following his entry into the construction business.  
While the Veteran informed the VA examiner that he was not 
exposed to much noise working construction, the examiner's 
etiology opinion notes the Veteran's 20-year history of work 
in construction as one of the bases for her opinion that his 
hearing loss and subjective tinnitus were less likely than 
not a result of his military service.  Regardless of whether 
the examiner believed that the Veteran had been exposed to 
noise in service, the Board finds her impression of the 
significance of his construction work to be highly probative 
in establishing post-service occupational noise exposure.

The Board has considered the holding of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) wherein it was held 
that the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  However, as discussed in 
detail above, not only do the service treatment records note 
no complaints of or treatment for hearing loss or tinnitus, 
but the Veteran, when asked about his medical history by a 
licensed VA audiologist, specifically dated the onset of his 
symptoms to roughly 1999, which is approximately thirty years 
following service and roughly 10 years following a 20-year 
history of post-service construction work.

Therefore, the Board finds that the most credible and 
probative evidence of record demonstrates that the Veteran's 
right ear hearing loss and bilateral tinnitus began almost 30 
years following his separation from service.  While the laws 
and regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection, Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), 
evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

In light of the Veteran's reported exposure to combat 
operations, the Board has considered the potential impact of 
38 U.S.C.A. § 1154(b) on any credibility determination as to 
his lay reports.  However, the only element of this claim 
that the Veteran has alleged to have occurred in service was 
exposure to acoustic trauma, which, as noted, the Board has 
presumed.  He has never reported hearing loss or ringing in 
his ears in service, either during or after exposure to 
combat.  As noted, he has alternatively reported the onset of 
tinnitus to either shortly after service or to several 
decades later.  In either case, such reports would not fit 
within the presumption afforded under 38 U.S.C.A. § 1154(b).  
See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (holding 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service).  

Accordingly, the claims of entitlement to service connection 
for hearing loss and tinnitus are denied.  In making this 
decision, the Board has considered the benefit-of-the-doubt-
doctrine, but it does not apply, because the preponderance of 
the evidence is against the claims.  Gilbert, supra.; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


